Citation Nr: 0924191	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-38 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
sycosis barbae, currently evaluated 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
dermatitis of the palms of the hands, currently evaluated 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

Procedural history

The Veteran served on active duty in the United States Marine 
Corps from July 1989 to April 1993. 

Service connection for sycosis barbae and dermatitis of the 
palms of the hands was granted by the RO in a December 1993 
rating decision.  Noncompensable [zero percent] disability 
ratings were assigned.  

The Veteran filed a claim seeking increased disability 
ratings for his service-connected skin disabilities in 
January 2004.  In the above-mentioned June 2004 rating 
decision, the RO increased each of the Veteran's skin 
disability ratings to 10 percent.  The Veteran indicated his 
disagreement with the assigned disability ratings and 
perfected his appeal with the with the timely submission of a 
substantive appeal in November 2004. 

In a December 2007 decision, the Board continued the 10 
percent disability rating assigned to the Veteran's service-
connected sycosis barbae and dermatitis.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  While the matter 
was pending before the Court, in January 2009, the Veteran's 
attorney and a representative of VA's Office of General 
Counsel filed a Joint Motion for Remand.  In the Joint 
Motion, the parties indicated that a remand was necessary 
"because the Board did not satisfy VA's duty to notify [the 
Veteran] in accordance with the provisions of the Veterans 
Claims Assistance Act."  See The January 2009 Joint Motion, 
page 2.  

In a February 2009 Order which was based on the Joint Motion, 
the Court vacated the Board's December 2007 decision and 
remanded the case. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

Issue not on appeal

In the above-mentioned December 2007 decision, the Board also 
denied the Veteran's claim of entitlement to an increased 
rating for service-connected tendonitis of the left knee.  
Based on a request of the parties in the January 2009 Joint 
Motion, the appeal as to that issue was dismissed by the 
Court's February 2009 Order.


REMAND

As was noted in the Introduction, the January 2009 Joint 
Motion stated that VA did not satisfy the notice requirements 
of the VCAA.  Specifically, the parties observed that the 
March 2004 and March 2006 letters relied on by the Board do 
not "specifically mention [the Veteran's] claims for an 
increased rating for his service-connected sycosis barbae and 
dermatitis."  As such, the parties indicated that VA failed 
to provide notice to the Veteran of the evidentiary 
requirements necessary to establish an increased rating for 
these claims.

Subsequent to the Board's December 2007 decision, in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the Court determined 
that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  While not addressed by the January 2009 Joint 
Motion, the Board observes that the Veteran has not been 
provided Vazquez compliant notice for his sycosis barbae and 
dermatitis claims. 

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board.  The Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.)

Accordingly, the case is REMANDED for the following action:

1. VBA must provide a complete VCAA notice 
letter to the Veteran.  Such notice should 
include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability rating, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  At a minimum, the Veteran 
should be provided notice of Diagnostic 
Code 7806.  A copy of the letter should be 
sent to the Veteran's representative.

2.  After completing any additional 
development which is deemed necessary, and 
if warranted by the evidentiary posture of 
the case, VBA should readjudicate the 
issues on appeal. If the benefits sought 
on appeal are denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



